          Case 1:19-cr-00862-VEC Document 134 Filed 05/05/20 Page 1 of 2


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 ------------------------------------------------------------   X      DATE FILED: 05/05/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :   19-CR-862 (VEC)
                                                                :
 HECTOR BONAPARTE,                                              :        ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant Hector Bonaparte has informed the Court that he wishes to

replace his court-appointed counsel, Mr. Nathaniel Marmur; and

        WHEREAS Mr. Bonaparte is currently held at MDC Brooklyn;

         IT IS HEREBY ORDERED THAT a videoconference is scheduled for May 19, 2020,

at 12:00 P.M., to determine whether new counsel should be appointed. Mr. Marmur and

counsel for the Government are both directed to appear for the conference and will be provided

with call-in instructions via email. MDC Brooklyn is directed to produce Mr. Bonaparte for his

video appearance.

        If Mr. Marmur would like to confer with Mr. Bonaparte for 15 minutes prior to the start

of the videoconference, he must email the chambers inbox by May 8, 2020, and provide the

telephone number at which he wishes to be called for such a conference. To optimize use of the

Court’s video conferencing technology, all parties on the call must:

        i.     Use a browser other than Microsoft Explorer to access the video feed on Court
        Call;
        ii.    Position the participant’s device as close to the WiFi router as is feasible;
        iii.   Ensure any others in the participant’s household are not using WiFi during the
        period of the call;
        iv.    If the participant is participating by video, connect to the audio portion of the
        videoconference by having Court Call call the participant at a desired phone number
        Case 1:19-cr-00862-VEC Document 134 Filed 05/05/20 Page 2 of 2



      (landline or mobile), rather than using computer audio (note: if the call option is
      unsuccessful, computer audio may be used as the backup option);
      v.      If there is ambient noise, the participant must mute his or her device when not
      speaking.

      Members of the public may attend the conference by dialing the audio-only line, 1-855-

268-7844, using the access code 32091812# and PIN 9921299#.


SO ORDERED.

Dated: May 5, 2020
      New York, NY
                                                           ______________________________
                                                                 VALERIE CAPRONI
                                                                 United States District Judge




                                             2 of 2
